Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Prior Art Consideration
	The instant application is a continuation-in-part (CIP) of U.S. Patent Application Serial Number 17/010,289, filed on September 2, 2020, now U.S. Patent No. 11,120,834. The Examiner notes that the prior art cited in the earlier application has been considered (which may, or may not, include any reference(s) cited on any information disclosure statement(s) filed with the instant application) - As per MPEP 2001.06(b), no separate citation of the prior art from the parent application is required.

As stated in section MPEP 2001.06(b):
If the application under examination is identified as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art properly cited in the earlier application. See MPEP § 609 and MPEP § 719.05, subsection (II)(A), example J. The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed. Accordingly, no separate citation of the same prior art need be made in the later application, unless applicant wants a listing of the prior art printed on the face of the patent.

Election/Restrictions
Applicant's election with traverse of Group II (claims 6-20) in the reply filed on August 30, 2022 is acknowledged.  The traversal is on the ground(s) that the claims contain "substantial overlap" and  are "closely related inventions."
This is not found persuasive because, as noted in the Restriction Requirement (mailed on July 19, 2022), Groups I and II are classified in different areas, drawn to different subcombinations usable together. For example, in Group I (claims 1-5), the invention encompasses (as per the independent claim 1) an elevator configured to move the HSA along the shaft and configured to move a ramp of the data storage device in unison with the HSA, wherein the elevator comprises a drive mechanism configured to move the HSA and the ramp by at least one of expansion or contraction of at least a portion of the drive mechanism, as used in a data storage drive.
Regarding Group II (claim 6-20), the invention encompasses (as per the independent claims 6 and 16) an optical feedback system comprising at least one optical transmitter configured to transmit an optical signal and at least one optical receiver that is configured to detect the optical signal transmitted by the at least one optical transmitter and thereby determine a relative position between and the actuator arm and the data storage medium, wherein the transmitted optical signal is either reflected by the data storage medium or obstructed by the data storage medium, as used in a data storage drive, classified in G11B5/54 and/or G11B13/04.
Moreover, the restriction is indeed proper, as evidenced by the rejection of claims below; such a rejection is applicable to Group II, yet would not be applicable to Group I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

In the instant case, at the very least, the inventions have acquired a separate status in the art in view of their different classification.
As such, based on the reasons and evidence proffered by the Examiner, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 30, 2022.

Specification
The disclosure is objected to because of the following informalities: 
	(i) With regard to page 6 (line 7 of paragraph [0026]), the term "plate206" should be changed to the term --plate 206--.
	(ii) With regard to page 6 (line 10 of paragraph [0026]), the term "first plate 208" should be changed to the term --first plate 206--.
Appropriate correction is required.

Claim Objections
Claims 13, 14, and 17 are objected to because of the following informalities:  
(i) With regard to claim 13 (line 1), the term "the optical feedback system an" should be changed to the term -- the optical feedback system comprises an-- (or similar language).
(ii) With regard to claim 14 (line 1), the term "device of claim 6 a" should be changed to the term --device of claim 6 wherein a-- (or similar language).
(iii) With regard to claim 17 (line 3), the term "lower actuator" should be changed to the term --lower actuator arm- in order to remain consistent with preceding claim language. 
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-10, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,120,834 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
More specifically, the limitations of claim 6 of the instant application are all found in claim 8 of U.S. Patent No. 11,120,834 B1 (cf. claim 6 of the instant application, claim 8 of U.S. Patent No. 11,120,834 B1).
As such, since the language of claim 6 of the instant application is readily found in claim 8 of U.S. Patent No. 11,120,834 B1, claim 6 is anticipated by claim 8 of U.S. Patent No. 11,120,834 B1.
Moreover, claim 6 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim (and the other rejected claims, as noted, infra). In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
A patent to a genus would, necessarily, extend the rights of a species or sub-species  should the genus claims of the instant application issue after the after the species or subgenus.  Therefore, in this type of obvious-type double patenting situation, a Graham analysis of the type required in an Obviousness-Type Double Patenting situation is not required, albeit certainly, one could readily be applied.
	Claim 7 of the instant application corresponds to claim 8 of U.S. Patent No. 11,120,834 B1 (see lines 5-7 and 17-19 of claim 8 of U.S. Patent No. 11,120,834 B1). 
	As per claim 8 of the instant application, the at least one optical transmitter is a different location from the at least one optical receiver, since under one broadest reasonable interpretation when regarding the claims of U.S. Patent No. 11,120,834 B1, the transmitter and receiver are not the same device, and as such, must necessarily be at different locations relative to each other.   
As per claim 9 of the instant application, the at least one optical transmitter and the at least one optical receiver are co-located, since under one broadest reasonable interpretation when regarding the claims of U.S. Patent No. 11,120,834 B1, the transmitter and receiver are collated (i.e., "located together") as being within the same data storage device, on the same HSA.
	As per claim 10 of the instant application, see claim 8 (lines 21-23) of U.S. Patent No. 11,120,834 B1.
Regarding claim 13, although U.S. Patent No. 11,120,834 B1 does not expressly claim an equal number of optical transmitters and receivers (claim 13), or a different number of transmitters versus receivers (per claim 14), Official notice is taken that optical feedback systems having the same or differing numbers of transmitters versus receivers are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was claimed in U.S. Patent No. 11,120,834 B1, to have provided the optical feedback system of the claimed invention of U.S. Patent No. 11,120,834 B1, as having the same or differing numbers of transmitters versus receivers, as per claims 13 and 14 of the instant application, in order to simply provide an optical feedback system that can be tailored to the geometry of the data storage device used within. No new or unobvious result is seen to be obtained by simply fashioning an optical feedback system with a desired number of transmitters/receivers, as is well-known, established and appreciated in the art.


Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein an actuator and/or ramp assembly is movable along an axis perpendicular to the base of a disk drive device.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688